 

Exhibit 10.4

 

Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Entrusted Loan Guarantee Contract

No.:                                                                 

 

Guarantor: See the signature page of this contract.

Creditor: See the signature page of this contract.

(For details, see the first clause of Annex I of this contract)

 

To guarantee the performance of the debt under the "Main Contract" referenced in
Article 1 of this contract, the Guarantor is willing to provide guarantee to the
Creditor. The parties have entered into this contract through equal negotiation.
Unless otherwise agreed herein, the terms of this contract shall be determined
according to the Main Contract.

 

Article 1     Main Contract

The Main Contract information is shown in Clause 2 of Annex I at end of this
contract.

 

Article 2     Principal Debt

The debt under the Main Contract constitutes the principal debt of this
contract, including the principal and interest (including interest, compound
interest and default interest), default penalty, damage remedy, expenses for
Creditor rights redemption (including but not limited to lawsuit fee, attorney’s
fee, notary fee and execution fee etc.), Creditor’s losses caused by borrower
default and all other payable expenses.

 

Article 3     Scope of Guarantee

The guarantee scope is specified in Clause 3 of Annex I of this contract.

 

Article 4     Guaranty Liability

If the borrower fails to repay the debt under the Main Contract terms in a
timely manner, the Creditor shall have the right to require the Guarantor
perform the guaranty liability in accordance with the provisions of the
contract.

If the principal debt has other collaterals or guarantees in addition to this
contract, any of the Creditor's rights under this contract and their fulfillment
shall not be affected.

 

Article 5     Term of Guarantee

The guarantee period of this contract shall be two years after expiration of the
performance period of the Principal Debt.

 

   

 

 

If the principal debt is fulfilled in stages, the guarantee period shall start
from the effective date of this contract until two years after the expiration of
the performance period for the last stage of debt fulfillment.

 

Article 6     Relationship between the Main Contract and this contract

The Guarantor shall still be liable for the debts already incurred under the
Main Contract when parties of the Main Contract terminate the Main Contract or
have the Main contract expire before its due date.

The parties of the Main Contract may agree to modify the Main Contract without
the consent of the Guarantor, except for modifications that involve the changes
in currency, interest rate, amount and term, or other changes that may increase
the amount of the principal debt or extend the term of the Main Contract. The
Guarantor shall still undertake the liability of guarantee for the modified Main
Contract. However, change of interest rate due to adjustment of national
interest rate policy does not require the consent of the Guarantor.

Under the circumstances when the consent of the Guarantor is required for any
change, if the written consent of the Guarantor is not obtained or the Guarantor
refuses, the Guarantor shall not be liable for the increase in the amount of the
Principal Debt, and term of guarantee shall be the original period even if the
term of the Main Contract is extended.

 

Article 7     Guarantee and Commitment

1. The Guarantor has the full capacities for civil rights and action required to
sign and perform the contract.

2. All documents, materials and vouchers provided by the Guarantor to the
Creditor are accurate, true, complete and valid.

3. The Guarantor does not conceal to the Creditor any major liabilities it has
assumed and guarantees it has provided to others when signing this contract.　　

4. The Guarantor promises that: if the Guarantor is a third party and a company,
when providing this guarantee, it has been approved by its board of directors,
shareholders' meeting and the resolutions of the shareholders' meeting in
accordance with the provisions of laws, regulations, regulatory requirements and
articles of incorporation. If the company's articles of incorporation contain a
limit on the total amount of guarantee and the amount of a single guarantee, the
guarantee under this contract does not exceed the prescribed limits.

5. Signing and performing this contract does not violate any contracts,
agreements or other legal documents that are binding to the Guarantor. The
Guarantor has obtained or will obtain all the necessary approval, permission,
filing or registration required for this guarantee.

 

   

 

 

Article 8     Default events and remedy

1. Any of the following events constitutes or shall be deemed as Guarantor
default under this contract:

(1) Failure to perform the liability of guarantee timely according to the
provisions of this contract.

(2) Occurrence of events which may affect the Guarantor’s financial status and
performance capability, including but not limited to involvement in significant
lawsuits or arbitration cases or assumption of major liabilities, which have
seriously affected the financial status and performance capability of the
Guarantor.

(3) Termination of business, dissolution, revocation, or bankruptcy of the
Guarantor as an enterprise.

(4) Violation of other provisions about the rights and obligations of the
parties.

(5) The Guarantor is in breach of other contracts it signed with the Creditor or
other institutions associated with the Creditor.

2. In the event of a default case specified in the preceding paragraph, the
Creditor shall have the right to take the following measures separately or
simultaneously according to the specific situation:

(1) To require the Guarantor correct its default within a specified time limit.

(2) To suspend or terminate accepting all or part of the Guarantor’s business
application under other contracts. To suspend or terminate issuing and
processing all or part of unissued loans and trade financings not yet processed.

(3) To declare expiration of all or part of the principal and interest of the
Guarantor’s unpaid loans/trade financings and other payables under other
contracts.

(4) To terminate or cancel this contract; to terminate or cancel all or part of
other contracts signed between the Guarantor and the Creditor.

(5) To require the Guarantor to compensate the Creditor for the loss caused by
the Guarantor’s breach of contract, including the expenses of attorney’s fee,
lawsuit fee and other expenses related to fulfillment of Creditor's rights.

(6) Other measures that the Creditor deems necessary.

 

   

 

 

Article 9     Dispute resolution

All arguments and disputes arising from the performance of this contract shall
be first settled through bilateral negotiation. If negotiation fails, the
parties agree to adopt the same dispute resolution as agreed upon in the Main
Contract.

During the dispute settlement, if the dispute does not affect the performance of
other provisions of this contract, these other provisions shall continue to be
performed.

 

Article 10     Others

1. In the performance of this contract, the Guarantor may provide the Creditor
with relevant information about the Guarantor, which the Creditor may not obtain
through public sources. Such information shall constitute confidential
information of the Guarantor. Except the following circumstances, the Creditor
shall not disclose the confidential information to any third party:

(1) Written consent or authorization by the Guarantor;

(2) The Creditor is obliged to disclose according to relevant laws and
regulations or required by competent authorities such as the judicial or
administrative authorities.

(3) When needed by tax, audit, legal services or during performing this
contract, the Creditor discloses the information to an intermediary agent or
other third parties who bear the same confidentiality obligations.

Disclosure under the above circumstances may give a third party access to
confidential information of the Guarantor and to provide services to the
Guarantor according to law or to take actions that may involve the Guarantor.

2. The Guarantor’s place of residence and telephone number specified in this
contract are for communication and contact under this contract, to which all
statement of accounts, collection notice and legal and litigation documents
relating to the loan under the Main Contract shall be sent. The Guarantor
undertakes to notify the Creditor in a timely manner of any changes in
communication and contact information. Otherwise, all documents delivered by the
Creditor according to the contact information specified in this contract shall
be deemed as effectively served and the relevant economic and legal liabilities
arising therefrom shall be borne by the Guarantor.

3. Other agreements:

 

Article 11     Annexes

The following annexes and other annexes confirmed by both parties constitute an
integral part of this contract and have the same legal effect as this contract.

Annex I: Special terms

The parties of this contract confirm that the signature or seal of the parties
hereto on this contract shall be deemed as acknowledgement of the annexes to
this contract. Unless required by the Creditor, the Guarantor need not to sign
or seal on “Annex I: Special Terms” separately.

 

   

 

 

Article 12     Authorization for credit information

1. The Guarantor authorizes that under the following circumstances, the Creditor
may check the credit report of the Guarantor through the financial credit
information database:

(1)When reviewing the Guarantor’s application for guarantee;

(2)When conducting post-loan management for the loans or guarantees under the
Guarantor's name;

(3)When accepting a loan application from a legal entity or other organizations,
or when the Creditor as a Guarantor needs to look up credit status of the
Guarantor as a legal representative or financier.

The Guarantor also authorizes that the Creditor can submit the Guarantor's
credit information to the financial credit information database.

2. The Guarantor declares that: I fully understand and clearly know that if I
have a default event under this contract, the Creditor will send my negative
credit information to the financial credit information database and show it in
my credit report. If the above negative credit information is submitted, the
Creditor may notify the Guarantor via the following methods. The Guarantor’s
contact information shall be the contact information of the Guarantor specified
in this contract or changed in accordance with the provisions hereof: (Note:
check where applicable)

√ Text message

√ Telephone

√ E-mail

X Other means: X

(Note: This Guarantor declaration is not applicable when the Guarantor is an
organization.)

3. The Guarantor knows and understands that term of the above authorization
starts from the date of the Guarantor’s signing of this contract and remains
effective till date of settlement of the loan guaranteed by the Guarantor under
this contract. The Creditor shall bear all the consequences and legal
liabilities arising from its inquiries that are beyond the above authorization.

 

Article 13     Contract Effectiveness

This contract shall come into effect upon the following conditions:

1. The Guarantor signs the contract (when the Guarantor is a natural person) or
the legal representative/person in charge of the Guarantor or its authorized
signatory signs and stamps official seal on the contract (when the Guarantor is
an organization).

2. The person in charge of the Creditor or its authorized signatory signs and
stamps the official seal.

 

   

 

 

This contract is entered in two original copies, with each party (when the
Guarantor is not the borrower) holding one original copy, and all the original
copies have the same legal effect.

 

The Guarantor declares that: content of this contract have been negotiated with
me and been fully informed and explained by the Creditor. I have understood and
agreed to the entire content of this contract.

  

Guarantor:   Creditor:       Legal representative/person in charge or
authorized signatory:   Legal representative/person in charge or
authorized signatory:       Date:   Date:

 

   

 

 

Annex I:     Special signing terms

(Fill in where applicable, “/” if not applicable.)

 

I.       Information of the signing parties (I)       Guarantor information
(applicable when the Guarantor is a natural person) Name / ID card No. / Address
/ Postal code / Tel (Mobile phone) / (II)       Guarantor information
(applicable when the Guarantor is an organization) Name   Business license
number   Legal representative   Address   Postal code   Tel   Fax   Account
opening financial institution and account number   (III)       Creditor
Information Name   Person in charge   Address   Postal code   Tel   Fax  

 

II.       Main Contract information The Main Contract is: the following contract
signed by the Creditor and borrower as well as its amendment or supplement. Name
of the contract Entrusted Loan Contract Contract No.  

 

III.       Scope of guarantee / Staged joint and several liability guarantee
Starting from the date ___, the Guarantor shall not assume any new guarantee
obligations and responsibilities under this contract. However, the debts under
the Main Contract which has occurred prior to this date constitute the Principal
Debt of this contract, for which the Guarantor shall be liable. √ Full-term
joint and several liability guarantee All debts under the Main Contract
constitute the Principal Debt of this contract, for which the Guarantor shall be
liable.

 

   

 